internal_revenue_service department of the treasury sin washington dc person to contact telephone number refer reply to cp e ep t date oct oke legend plan a county b unions c board d state committee e dear this is in response to as supplemented by letter dated date submitted by your authorized representative for a ruling concerning the federal income section sec_414 of certain contributions to plan a a letter dated april treatment internal revenue under code tax your authorized representative submitted the facts and representations following plan a is maintained by county b plan a benefit plan that internal_revenue_code taxation under sec_501 of the code its related trust is qualified under sec_401 and is a defined the is exempt from of plan a has historically been funded through a combination of county b's contributions and participants' contributions participation in the plan and the payroll deduction for the participant employment requirement for participation in the plan must make the member contributions the only exception to mandatory participation in contributions all participants who meet the eligibility condition term and are of a page plan a applies to elected officials option of becoming participants in plan a participation by employees on an after-tax basis these individuals have the or refraining from all participant contributions were contributed to pursuant to collective bargaining county b and unions c have agreed to add a feature to plan a as a matter of policy county b has also determined that this provision should also apply collective bargaining unit in proposed sec_9_2 of plan a and provides that county b will make the contributions on behalf of all members and that no member will have the option of receiving the contribution instead of having it contributed to the pension_plan this provision employees who not members contained any are of is board d will adopt the proposed provision after receipt of the proposed amendment to plan b will be effective on the latter of the date the date the or a favorable letter_ruling section f state committee application_for letter_ruling is issued january the date of adoption of the amendment by board d e approves the amendment your authorized representative has requested the following rulings the foregoing facts and representations based on that the provisions of the proposed section f of plan a satisfy the requirements of sec_414 of the code that no part of county b's contributions to plan a on a elected officials who elect to participate and to behalf of b employees other than have their contribution picked up and elected officials for federal_income_tax purposes in the year of contribution with respect to such employees includable income gross will be as that no part of the contributions of county b which are its employees pick up contributions made by pursuant to for be wages federal_income_tax purposes in the taxable_year in which they were contributed to plan a the proposed section f on behalf of will it employer sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated if such contributions are made to as a state government or a political_subdivision thereof and are picked up by the employing unit plan described in established by contributions sec_401 a the income federal accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state in that revenue_ruling c b treatment tax be to page pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' income until such time as they are distributed to the employees the issue of whether contributions have been picked up by is an employer within the meaning of code sec_414 and revenue addressed in revrul_81_35 c b rulings ruling established that the following two criteria must be met although the the designated as employee contributions are by the employer in lieu of contributions by the employee and employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan the contributions employer must being paid revenue specify these that c b c b in revrul_87_10 the internal_revenue_service considered whether contributions designated as a governmental_plan are excludable_employee contributions to from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of be completed before the period to which such contributions relate contributions must designated employee the proposed amendment to plan a and the elected officials’ participation election form satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing that county b will make contributions in lieu of contributions by employees and that employees may not elect to receive such contributions directly accordingly we conclude as follows that the provisions of the proposed section f of plan a satisfy the requirements of sec_414 of the code that no part of county b's contributions to plan a on a elected officials who elect to participate and to behalf of b employees other than have their contribution picked up and for elected officials federal_income_tax purposes in the year of contribution with respect to such employees includable income gross will be as that no part of the contributions of county b which are its employees pick up contributions made by pursuant to for be wages federal_income_tax purposes in the taxable_year in which they were contributed to plan a the proposed section f on behalf of will it these rulings apply only proposed commencement proposed amendment sec_9_2 or the date the pick up any the of is if pick the effective date specified up as for in later of the items specified the the in is put into effect page the above ruling is based on the assumption that the plan sponsored by system a will be qualified under sec_401 of the code and its related trusts will be tax-exempt under sec_501 at the time of the proposed contributions no opinion is expressed as to whether the amounts are question contributions act amounts in question are paid pursuant to agreement within the meaning of sec_3121 b no opinion is expressed as subject under tax the to federal in insurance to whether the a salary reduction a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely signed joyot b floyd joyce e floyd chief employee_plans technical branch enclosure deleted copy of this ruling notice cc
